DETAILED ACTION
In Election Reply filed on 02/15/2022, claims 1-20 are pending. Claims 1-10 and 17-20 are withdrawn based on restriction requirement. Claims 11-16 are considered in the current Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Group I, claims 1-10, drawn to a method of printing with a 3D printer.
Group II, claims 11-16, drawn to a three-dimensional printer.
Group III, claims 17-20, drawn to a method of calibrating a 3D printer.
Applicant’s election without traverse of Group II in the reply filed on 02/15/2022 is acknowledged.
Claims 1-10 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/15/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2020, 03/05/2021, 10/20/2021, 02/03/2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11 and 16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US2017/0151704 (“Go et al” hereinafter Go).
Regarding Claim 11, Go teaches a three-dimensional printer ([0002]), comprising: 
a control system ([0019], system includes a controller); 
a barrel ([0130], first chamber and second chamber) including a heating element (Figure 1A, heater 140 which includes preheater 142, also known as first chamber, and liquefier 144, as known as second chamber [0130]) electrically coupled to the control system ([0019], controller configured to adjust the power supplied to the pre-heater and liquefier), wherein the control system is configured to select a barrel temperature and to heat the barrel with the heating element ([0019], controller can modify desired pre-heat temperature or melt temperature); 
a feed system ([0012], filament can be fed into a feed nut of a nut feed extruder which implies the present of a feed system) coupled to the control system configured to supply a feedstock to the barrel ([0019], controller controls the feed rate to the extruder 
wherein the control system is configured to select a barrel temperature ([0019], controller can modify desired pre-heat temperature or melt temperature) and an extrusion force ([0019], controller adjusted forced applied to a feed nut of the extruder) that causes the feedstock to undergo shear thinning during printing ([0019], controller is capable of changing the temperature and extrusion force which will cause the feedstock material to undergo shear thinning during the printing process. Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114).
Regarding Claim 16, Go teaches the three-dimensional printer of claim 11, further comprising a cooling system ([0194], the nozzle can include and/or can have attached thereto a thermoelectric heater or cooler).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over US2017/0151704 (“Go et al” hereinafter Go) as applied to claim 11 above, and further in view of US2017/0120513 (“Brennan”). 
Regarding Claim 12, Go teaches the three-dimensional printer of claim 11, wherein the feed system ([0012], filament can be fed into a feed nut of a nut feed extruder which implies the present of a feed system) comprises: a drive motor ([0012], extruder motor, also known as rotary motor [0101]) including a drive shaft ([0012], extruder motor can rotate the feed nut which implies the present of a drive shaft); a feed hob (Figure 2B, roller 120) coupled to the drive shaft and configured to engage the feedstock (Figure 2B, rotary motor 144 rotates the feed nut 112 to causes motion of the filament where feed nut 122 are constrained by roller 120 [0109]) ; a torque sensor ([0124], force sensor) electrically coupled to the control system configured to measure extrusion force applied by the drive motor ([0019], the controller can adjust amount of force or torque applied on the nut feed extruder, which includes to extruder motor). Go fails to teach an encoder electrically coupled to the control system configured to measure a speed of the drive shaft.
However, Brennan teaches an encoder (Figure 1, measuring device 14 can be a digital encoder) electrically coupled to the control system (Figure 1, measuring device 
Go and Brennan are considered to be analogous to the claimed invention because both are in the same field of additive manufacturing with a material deposition system including an extruder and a measuring device for measuring the viscosity and/or other rheological properties of a build material contained within the extruder. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the feed system disclosed by Go to incorporated an encoder to measure a speed of the drive shaft as taught by Brennan to calculate the electrical current required to drive the spindle or shaft at a constant speed ([0069]).
Regarding Claim 13, the combination of Go and Brennan teaches the three-dimensional printer of claim 12, wherein a temperature sensor is affixed to the barrel and coupled to the control system (Go, [0124], the parameters are measurements made and/or obtained by sensors incorporated with the printing device, such as infrared and contact temperature sensors. The first and second chamber heat or maintain the filament at desired pre-heat temperature or melt temperature [0020] that are modified by the controller [0019] which implies the present of temperature sensors within the chamber to measure real-time parameter of the system).
Regarding Claim 14, the combination of Go and Brennan teaches the three-dimensional printer of claim 13. Go teaches the controller can adjusted the power to the chambers to achieve desired preheat and/or melt temperatures, and forces applied to the feed extruder ([0019]) so that these temperatures can be used to dynamically Go fails to explicitly teach the control system is configured to calculate a master curve based on a plurality of viscosity measurements derived from extruding the feedstock at various feed rates, wherein the various feed rates are measured by the encoder, temperatures measured by the temperature sensor; and the extrusion force for each feed rate and each temperature measured by the torque sensor.
However, Brennan teaches the control system is configured to calculate a master curve based on a plurality of viscosity measurements derived from extruding the feedstock at various feed rates (Figure 2 and [0005], a controller for controlling one or more parameters depending on the measured viscosity of the build material contained within the extrusion head implies it is capable of generating a master curve based on measured viscosity data), wherein the various feed rates are measured by the encoder (Figure 2, feed rate controller and [0068], digital encoder measure the speed of the spindle or shaft where the shaft determine the feed rate of materials), temperatures measured by the temperature sensor (Figure 2, temperature controller 50 and [0077]); and the extrusion force for each feed rate and each temperature measured by the torque sensor ([0066], measuring device might be a viscometer may be a rotational viscometer configured to measure the torque required to turn an object in the flowable material at a known speed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the control system disclosed by Go to incorporated the control system as taught by Brennan to provide feedback control based on measuring viscosity and improved feedback control for adjusting the 
Regarding Claim 15, the combination of Go and Brennan teaches the three-dimensional printer of claim 14, wherein the torque sensor is a current sensor configured to measure a current applied to the drive motor (Brennan, [0069], digital encoder is a type of current torque sensor that measures the speed of the spindle or shaft to calculate the electrical current required to drive the spindle or shaft).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the feed system disclosed by Go to incorporated an encoder to measure a speed of the drive shaft as taught by Brennan for same reason set forward in Claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


XINWEN (CINDY) YE
Examiner
Art Unit 1754



/LEITH S SHAFI/Primary Examiner, Art Unit 1744